Title: To Alexander Hamilton from Gouverneur Morris, 16 January 1801
From: Morris, Gouverneur
To: Hamilton, Alexander



Alexander Hamilton Esqr.New York
Washington 16 Jany 1801
My dear Sir

I this Instant receive your favor of the tenth. I thank you for it. The Aurora will have shewn you the Result of our Deliberations on the Convention at least of those which went to a Division worth noting. If it sticks in France it will be respecting Points on which the Vote was unanimous or nearly so.
As to the Induction from the Words of the 2d Article that the old Treaties subsisted tho their Operation was suspended I think it undeniable and when connected with certain Rights given by the Convention which had been given both by those Treaties and by the Treaty with Britain a Construction less strained than many which become prolific in the Management of a great Power would have involved us in serious Difficulty. To Britain was given certain Rights limited by those of a similar Kind previously given to France. In abolishing our Treaties with the latter that which we had made with the former obtained an actual Extension which we might rightfully restrain: for as she was no Party either to our Treaties with France or to the Abrogation of them she could not rightfully complain had we thought fit to reestablish those Treaties. When therefore acknowleging their Existence by suspending their Effects Generally we Particularly stipulate and Literally renew a Part might not the french demand for the Part so renewed a Priority? In fact might not france demand that a british Ship should not bring into our Ports a french Prize and insist on bringing in a british Prize? The Privileges granted being incompatible and inclusive the Question of Priority involves every thing. So much for that.
Those Articles (the 2d and 3d) being left out the Convention must be considered meerly as a Treaty of Peace. The PreExistence of War is admitted and from the moment of that admission there is an End to Treaties and to Claims of Restitution and Indemnity. Nothing therefore can make the matter more clear than to be perfectly silent.
Our Negotiators huddled up a Treaty because there was to be a general Peace and you my good friend seem to think we should gulp it down because there is to be a general War. I took occasion early to declare in the Senate that we need not hurry the matter there because in my Opinion there would not be a general Peace. Circumstances rush on to support my Conjecture. Doubtless the first Consul, if the Dice run against him, will agree to our Offer. If they run in his favor, he may reject it, and in like Manner he might under such Circumstances have freed himself from any Cobweb Fetters. His whole Conduct is a Comment on that Text.
But you seem to fear for Britain because she has brought Paper Money into fashion. This Reason my dear Sir is stronger against trusting her in Commerce than it is against confiding in her System of Politics or War. Paper Money like ardent Spirits increases for a while the Strength tho it consumes by Degrees the Fat the Muscles and the Viscera. At present Britain tallows finely and presents a plump Carcase for the Poison to prey upon. With tolerable Management she may last at least ten years and make during that Period tremenduous Exertions. Rely on it Denmark and Sweden will be sick of their Bargain before Mid Summer next and as to Paul Peter Remember what I told you of his fickle Character. He cannot last long and deprived of Commerce will find his Paper Rubles run down Hill much faster than the Paper Guineas of his Adversary. His Mother was a different Being and yet even with her gigantic Talents she must have failed in the Prosecution of her Schemes had she not obtained Money on Loan in Holland
As to the Continental War I think france has pusht as far as Reason will justify. Should she go farther South in Italy & farther East in Germany the Austrians by rapid Movements to a central Position may give the Consul a Blow he will never recover.
